 
EXHIBIT 10.15
 
COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
 
The table below provides information regarding the 2011 annual base salary, 2010
cash bonus and 2011 bonus target for each named executive officer of Company:
 
Named Executive Officer
2011
Annual Base Salary
2010
Cash Bonus
2011
Bonus Target
(% of Base Salary)
David L. Brown+
Chief Executive Officer
$445,000
$410,000
115%
Kevin M. Carney+
Chief Financial Officer
$285,000
$160,000
75%
Jason Teichman1
Chief Marketing Officer
  225,000
  N/A
65%



The table below provides information regarding the equity grants for each named
executive officer of Company:
 
Named Executive Officer
Number of Restricted
Stock Granted (1)
Number of Stock
Options Granted (2)
Vesting
Commencement Date
David L. Brown+
Chief Executive Officer
112,000
112,000
February 2, 2011
Kevin M. Carney+
Chief Financial Officer
  38,000
  38,000
February 2, 2011
Jason Teichman
Chief Marketing Officer
  N/A
  N/A
N/A



(1) The restricted stock awards vest twenty-five percent (25%) annually over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The remaining
terms and conditions of the restricted stock awards are set forth in the 2008
Plan and the forms of Option Grant Notice and Option Agreement previously filed
as Exhibits 99.2 and 99.3, respectively to the Company’s Registration Statement
on Form S-8 (333-150872), filed with the Commission on May 13, 2008, and are
qualified in their entirety by reference therein.


(2) The stock options vest in forty-eight (48) equal monthly installments over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The exercise
price of the options is $9.97, which was the closing price of the Company’s
stock on February 2, 2010. The remaining terms and conditions of the restricted
stock awards are set forth in the 2005 Plan and related agreements previously
filed as Exhibit 10.2 to the Company’s Registration Statement on Form S-1
(333-124349), filed with the Commission on April 27, 2005, and are qualified in
their entirety by reference therein.
 
 

--------------------------------------------------------------------------------

1  Mr. Teichman’s employment with the Company commenced on October 1, 2010.
 
 
 

--------------------------------------------------------------------------------

 